PER CURIAM.
We affirm the final summary judgment in favor of appellees Green Giant Company and Publix Super Market, Inc. on the authority of Gilliam v. Stewart, 291 So.2d 593 (Fla.1974). However, since two other districts have considered the question presented as a matter of great public importance, Champion v. Gray, 420 So.2d 348 (Fla. 5th DCA 1982); Cadillac Motor Car Division, General Motors Corp. v. Brown, 428 So.2d 301 (Fla. 3d DCA 1983); Campos v. Demetree, 438 So.2d 1033 (Fla. 5th DCA 1983), we join with them and certify the following question of law to the Florida Supreme Court:
SHOULD FLORIDA ABROGATE THE “IMPACT RULE” AND ALLOW RECOVERY FOR PHYSICAL INJURIES CAUSED BY A DEFENDANT’S NEGLIGENCE IN THE ABSENCE OF PHYSICAL IMPACT UPON THE PLAINTIFF?
Affirmed.
DOWNEY, HERSEY and DELL, JJ., concur.